Detailed action
Summary
1. The office action is in response to the application filed on 1/10/2020.
2. Claims 1-5 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-5 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a primary side planar core and a secondary side planar core stacked on outer sides of the primary side planar air core coil and the secondary side planar air core coil, respectively, in the winding center axis direction, wherein the primary side planar air core coil and secondary side planar air core coil respectively have facing portions at which the primary side planar air core coil and secondary side planar air core coil face with each other in the winding center axis direction, a position of a winding center axis of one of the primary side planar air core coil and the secondary side planar air core coil is arranged at outer side of an air core of another of the primary side planar air core coil and the secondary side planar air core coil, and the primary side planar core and the secondary side planar core are arranged so as not to be in contact with each other by being spaced from each other.”

Dependent claims 2-5 are allowable by virtue of their dependency.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080197957 Kondo et al. disclose coil unit and electric instrument. 
US 20090267721 Okada et al. disclose coil unit and electronic apparatus using the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                             /ADOLF D BERHANE/      Primary Examiner, Art Unit 2838